ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 22, 1990, 11th Cir., 1990, 896 F.2d 1330)
Before KRAVITCH and JOHNSON, Circuit Judges, and TUTTLE, Senior Circuit Judge:
PER CURIAM:
Upon consideration of the petition for rehearing, that part of the opinion appearing in the published slip opinion on page 2200 [896 F.2d at 1340] reading: “This language from the agreement, and the parties’ characterizations relied on by the district court,18 support the conclusion that CCC funds were intended to benefit the local port plans only and should not be returned to the carriers.19” is stricken and the following is substituted therefor: “This language from the agreement supports the conclusion that CCC funds were intended to benefit the local port plans only and should not be returned to the carriers.18”
Footnote 18 in the slip opinion is stricken.
Other than the above changes, the petition^) for Rehearing are DENIED and no member of this panel nor other Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Eleventh Circuit Rule 35-5), the Suggestion(s) of Rehearing En Banc are DENIED.